ON APPLICATION FOR REHEARING.
CARVER, J.
For the reasons assigned in the opinion on the application for rehearing in the case of Monroe Hardware Co., Inc., vs. A. Delatte et al., No. 2301 on the docket of this court, it is decreed:
First: That a rehearing is hereby granted to Ouachita Valley Camp- No. 10, Woodmen of the World, solely on the question whether it should deposit six hundred ninety-eight and 57-100 dollars additional to 'the eleven hundred and nine and 40-100 dollars previously ordered ¡deposited.
Second: That the rehearing hereby granted shall suspend execution of the judgment herein rendered in favor of the Camp against Union Indemnity Company only to the extent of a share of said six hundred ninety-eight and 57-100 dollars in proportion to plaintiff’s judgment herein and those rezidered in favor of the plaintiffs- in the following numbered and entitled cases ozz the docket of this court, to wit:
No. 2301, Monroe Hardware Co., Inc., vs. A. Delatte et al.
*81No. 2303, C. C. Bell vs. A. Delatte et al.
No. 2304, Monroe Hardware Co., Inc., vs. H. L. Thompson et al.
Odom, Judge, recused.